FILED
                                                                          COURT OF APPEALS
                                                                       SECOND DISTRICT OF TEXAS

                                                                            October 22, 2015
                                                                            DEBRA SPISAK, CLERK
                                       R. H. WALLACE, JR.
                                               DISTRICT JUDGE                         FILED IN
                                        96 JUDICIAL DISTRICT OF TEXAS
                                          TH                                   2nd COURT OF APPEALS
                                                                                 FORT WORTH, TEXAS
                                    TOM VANDERGRIFF CIVIL COURTS BUILDING
                                      100 N. CALHOUN STREET, 4TH FLOOR         10/21/2015 4:15:45 PM
                                         FORT W ORTH, TX 76196-0223                DEBRA SPISAK
                                            PHONE: 817-884-1450                         Clerk
REGINALD BUTLER                                                                              MARCIA HUCKABY
OFFICIAL COURT REPORTER                                                                      COURT COORDINATOR
817-884-1451                                                                                 817-884-2685


                                           October 21, 2015



          Ms. Rose Stewart, Deputy Clerk IV
          COURT OF APPEALS, SECOND DISTRICT OF TEXAS
          Tim Curry Criminal Justice Center
          401 W. Belknap, Suite 9000
          Fort Worth, TX 76196-0211

                    RE:   Court of Appeals No. 2-15-317-CV
                          Trial Court Cause No. 096-278844-15
                          Lucchese, Inc.
                          — v. —
                          Sterling Leather Enterprises, Inc., et al.

          Dear Ms. Stewart:

               As the official court reporter for the 96th District Court, I am the
          individual responsible for preparing and filing the Reporter’s Record in
          the above-referenced appeal.

               It is my understanding that the Reporter’s Record in this case was
          due to be filed in your office no later than October 19th, 2015.

               Please accept this correspondence as my notice to the court that,
          as of this date, I have not received a designation of record, nor have
          any financial arrangements been made with regard to preparation of the
          appellate record in this case (see TEXAS RULES OF APPELLATE PROCEDURE).

                    Thank you for the opportunity to respond to your inquiry.

                    I remain ...

                                           Very truly yours,



                                           REGINALD BUTLER